internal_revenue_service number release date index number ----------------------------- ----------------------------- ---------------------------------------- ------------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-154598-05 date january legend legend taxpayer b c d fc accounting firm accounting firm individual year year year year year year year country x dear ----------------- ------------------------ ------------------------- --------------------------- ------------------------- --------------------------- ------------------------- ----------------------------- ------------------------ ------------------------------- -------------------------- -------------------------------------------------------- ---------------------- ------- ------- ------- ------- ------- ------- ------- ------------ taxpayer has represented the following facts the rulings contained in this letter are based upon information and for the purpose of investing in real_estate in country x taxpayer b c and d plr-154598-05 this is in response to your letter dated date requesting an extension of time to file a qualified_electing_fund qef election with respect to taxpayer’s investment in fc representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon examination facts formed fc under sec_351 of the internal_revenue_code code in year and adopted a taxable_year ending june for fc at the time of its formation b and c owned two shares of redeemable preferred_stock and taxpayer and d each owned one share of common_stock for a total of shares in year taxpayer b c and d contributed additional capital to the corporation in exchange for the issuance of additional shares following the year contribution of capital b and c owned shares of redeemable preferred_stock and taxpayer and d each owned big_number shares of common_stock and b and c owned shares of redeemable preferred_stock advisors to assist her in complying with u s tax laws and relied on those tax advisors to provide her with appropriate guidance to comply with the laws in year taxpayer b and c engaged tax advisors from accounting firm who were qualified_tax professionals competent to render tax_advice with respect to the ownership of shares of a foreign_corporation in year fc was a passive_foreign_investment_company pfic within the meaning of sec_1297 of the code taxpayer b and c continued to engage accounting firm until year however at no time did the tax advisors from accounting firm inform them that fc was a pfic and of their need to make a qef election for fc or of the tax ramifications for failing to make such an election_year b and c contacted individual with accounting firm to discuss the tax implications of a proposed sale of one of the real_estate investments held by fc individual determined that fc was a pfic and advised that a qef election under sec_1295 should have been made with respect to taxpayer’s year consistent with that advice taxpayer is seeking relief under the special consent procedures of sec_1 f in year taxpayer b and c engaged the services of accounting firm in at all times during her ownership of fc taxpayer engaged competent tax sec_1295 provides that any pfic shall be treated as a qef with respect to as of the date of this request_for_ruling no representative of the internal revenue taxpayer requests the consent of the commissioner of the internal revenue plr-154598-05 service has raised upon audit the pfic status of fc for any taxable_year of taxpayer ruling requested service to make a retroactive qef election under sec_1_1295-3 with respect to her year taxable_year law and analysis a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic commissioner to make a retroactive qef election for a taxable_year however the commissioner will grant relief under sec_1_1295-3 only if four conditions are satisfied the first requirement is that the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make a sec_1295 election sec_1_1295-3 provides that a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and knew of the availability of a sec_1295 election in addition a shareholder cannot claim reliance upon a qualified_tax professional if he knew or reasonably should have known that the tax professional relied upon was not competent to render tax_advice with respect to the ownership of shares of a foreign_corporation or did not have access to all relevant facts and circumstances with respect to stock ownership of a foreign_corporation and had access to all the relevant facts and circumstances they failed to advise taxpayer that fc was a pfic failed to make a qef election on taxpayer’s year federal_income_tax return and failed to advise taxpayer of the consequences of failing to make such an election thus taxpayer reasonably relied on a qualified_tax professional within the meaning of tax advisors from accounting firm were competent to render u s tax_advice under sec_1_1295-3 a taxpayer may request the consent of the the second requirement of sec_1_1295-3 is that granting consent will plr-154598-05 sec_1_1295-3 and further taxpayers did not know and should not reasonably be expected to have known that fc was a pfic not prejudice the interests of the u s government under sec_1 f i the interests of the u s government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation if granting relief would prejudice the interests of the u s government the commissioner may in his sole discretion grant consent to make the election provided the shareholder enters into a closing_agreement with the commissioner that requires the shareholder to pay an amount sufficient to eliminate any prejudice to the u s government as a consequence of the shareholder’s inability to file amended returns for closed taxable years sec_1_1295-3 this requirement is met in this case because taxpayer has entered into a closing_agreement with the commissioner that requires taxpayer to pay an amount sufficient to eliminate any prejudice to the united_states government as a consequence of her inability to file amended returns for closed taxable years in addition taxpayer has agreed to file an amended_return for each of her subsequent taxable years affected by the retroactive qef election the third requirement of sec_1_1295-3 is that the request must be made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder sec_1_1295-3 in this case the pfic status of fc has not been raised upon audit requirements set forth in sec_1_1295-3 must be met these include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted by the shareholder and any qualified_tax professional upon whose advice the shareholder relied sec_1_1295-3 iii these affidavits must describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure and the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional here affidavits meeting the requirements set forth in sec_1_1295-3 and iii as to the failure of accounting firm 1’s tax advisors to inform taxpayer of her need to make a qef election have been submitted and taxpayer has otherwise satisfied the procedural requirements of sec_1_1295-3 the final requirement of sec_1_1295-3 is that the procedural based on the information submitted and representations made a copy of this ruling must be attached to any_tax return to which it is relevant this private_letter_ruling is directed only to taxpayer who requested it section plr-154598-05 consent is granted to taxpayer to make a retroactive election for year under sec_1_1295-3 provided that she complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election k of the code provides that it may not be used or cited as precedent letter is being sent to taxpayer’s first representative cc ethan a atticks senior technical reviewer cc intl b02 office of associate chief_counsel international in accordance with the power_of_attorney on file with this office a copy of this sincerely
